Citation Nr: 1128224	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  06-14 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a left ankle disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1979 to February 1983 and from January 1990 to May 1991.  The Veteran also had a period of active duty for training (ACDUTRA) from July 15, 1989 to July 29, 1989 and a period of inactive duty for training (INACDUTRA) from June 13, 1987 to June 14, 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The issue of entitlement to an increased disability rating for service-connected hypertension has been raised by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and the issue is REFERRED to the AOJ for appropriate action.

The Veteran was afforded a personal hearing before a decision review officer (DRO) in May 2006.  The transcript is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2010, the Board remanded the Veteran's case for additional development to include affording the Veteran a new VA examination and to determine when the Veteran had periods of ACDUTRA and/or INACDUTRA during his service in the United States Army Reserve.  The record shows that the Veteran was afforded a VA examination in August 2010.  The examiner reviewed the claims file, performed a physical examination of the Veteran, addressed the questions posed by the April 2010 remand, and provided opinions with supporting rationale.  Thus, the examination was more than adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In addition, the RO/AMC requested the Veteran's personnel records to determine his periods of ACDUTRA/INACDUTRA during his service in the Army Reserve.  Therefore, the Board finds that the April 2010 remand directives, with respect to affording the Veteran a VA examination and requesting information regarding the Veteran's periods of ACDUTRA and INACDUTRA, have been completed.  Id.  

Nonetheless, the Board finds that another remand is necessary to comply with the April 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  In the April 2010 remand, the Board expressly directed that the RO/AMC issue a supplemental statement of the case (SSOC) and address whether the Veteran had a preexisting low back disability that was aggravated by his periods of ACDUTRA and INACDUTRA and his second period of active duty and whether the Veteran's left ankle disability was related to his first period of active duty and whether the Veteran had a preexisting left ankle disability that was aggravated by his second period of active duty.  The April 2011 SSOC only noted the most recent VA examination and did not address the legal questions posed by the April 2010 remand.  Specifically, the RO/AMC was asked to address whether there was a preexisting low back disability prior to the Veteran's period of ACDUTRA and INACDUTRA and whether the disability was aggravated by ACDUTRA or INACDUTRA.  If not, the RO/AMC was asked to address whether the low back disability preexisted the second period of active duty and whether a left ankle disability preexisted the second period of active duty and, if so, whether there was clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  

The aforementioned legal questions are important to this case.  As explained by the Board in the April 2010 remand, the term "Veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service . . . ."  38 U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d).  "The term 'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24).  The term "active duty for training" includes, "in the case of members of the Army National Guard or Air National Guard of any State, full-time duty under" certain sections of title 32, United States Code, including section 502.  38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c)(3).  The term "inactive duty for training" includes, "[i]n the case of members of the Army National Guard or Air National Guard of any State . . . duty (other than full-time duty) under" certain sections of title 32, United States Code, including section 502.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(3).

As noted in the introduction, the Veteran had active duty from February 1979 to February 1983 and from January 1990 to May 1991 and by means of this service he is a "Veteran" under the law.  As to his service in the Army Reserve, he is not a"Veteran" unless or until it is shown that he "was disabled . . . . from a disease or injury incurred or aggravated in line of duty" during a period of active duty for training (ACDUTRA) or unless or until it is shown that he "was disabled . . . . from an injury incurred or aggravated in line of duty" during a period of inactive duty for training (INACDUTRA).  If he was so disabled, such a period of ACDUTRA or INACDUTRA is then considered "active military service" and the person is then considered a "Veteran" for that period of service.  

Here, the Veteran had a verified period of ACDUTRA in July 1989 and a verified period of INACDUTRA in June 1987.  The record indicates that the Veteran sustained injuries to his back prior to the periods of ACDUTRA and INACDUTRA. Thus, the RO/AMC must address whether the Veteran had any preexisting low back disability that was aggravated by ACDUTRA or INACDUTRA.  The presumptions of soundness and aggravation do not apply to the periods of ACDUTRA or INACDUTRA.  

The RO/AMC should also address whether the Veteran had a low back disability or left ankle disability prior to his second period of active duty.  As the Veteran's enlistment examination report did not reveal any existing low back disability or left ankle disability on entrance to the second period of active duty, the presumption of soundness applies.  38 U.S.C.A. § 1111.  

VA regulations hold that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no- aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands--that is, that the veteran was in sound condition at entry to service as to the disability for which he seeks service connection--must be assumed as a matter of law.  Accordingly, where the government fails to rebut the presumption of soundness under section 1111, the veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

As noted above, there is no evidence of a low back disability or left ankle disability on enlistment to the second period of active duty and, therefore, the presumption of soundness applies.  Consequently, there must be clear and unmistakable evidence that the disease or injury existed prior to service and clear and unmistakable evidence that the disease or injury was not aggravated by service in order to rebut the presumption of soundness and conclude that a low back and/or left ankle disability preexisted this period of active duty.  This legal question is an adjudicatory matter for the RO to determine in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the claimant has been prejudiced thereby).  

The Board errs as a matter of law when it fails to ensure compliance with its remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the issues of entitlement to service connection for a low back disability and entitlement to service connection for a left ankle disability are once again remanded.    

Accordingly, the case is REMANDED for the following action:

After a review of the entire record, the RO/AMC should readjudicate the claims.  Specifically, with respect to the Veteran's claim for service connection for a low back disability, the RO/AMC should consider whether the Veteran is entitled to direct service connection based on his first period of active duty from February 1979 to February 1983.  The AMC/RO should also consider whether the Veteran was disabled from a disease or injury to his low back incurred in the line of duty during a period of ACDUTRA or from an injury to his low back incurred in the line of duty during a period of INACDUTRA.  The AMC/RO should consider whether any low back disability shown during a period of ACDUTRA or INACDUTRA preexisted service, without affording the Veteran the presumption of sound condition, and, if so, whether a preexisting low back disability was aggravated during ACDUTRA or INACDUTRA, without affording the Veteran the presumption of aggravation where a preexisting low back disability underwent an increase in severity during service.  Lastly, with respect to the second period of active duty, the RO/AMC should apply the opinion of the VA General Counsel in VAOPGCPREC 03-2003 (July 16, 2003), which held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See also Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  The RO/AMC should then address the issue of whether a left ankle disability preexisted the second period of active duty and, if so, whether the preexisting left ankle disability underwent an increase in severity during the second period of active duty.  If such actions do not resolve the claims, an SSOC should be issued to the Veteran and his representative which includes the appropriate laws and regulations relevant to ACDUTRA and INACDUTRA and aggravation.  An appropriate period of time should be allowed for response.    


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

